Brooke, J.
(dissenting). The distance between the sidetrack and the main track was 8.3 feet. The box car standing on the main track, as claimed by plaintiff, was'nearly 60 feet distant, so that as.plaintiff approached the main track, his view to the west was constantly widening. The evidence to the effect that no box car stood there as claimed by the plaintiff, including as it does the written records of the movement of the car in question, kept by defendant in the regular course of business, is very persuasive.
The weight of the evidence upon the question of the sounding of the statutory signals is upon the side of defendant. Plaintiff’s automobile, according to his own testimony, was being propelled at a very low rate of speed and could have been stopped within three feet. A strong headlight was burning upon the engine with which he collided, projecting its rays from 800 to 1,000 feet ahead. Under the facts as disclosed by this record plaintiff was clearly guilty of contributory negligence under the authority of the following cases: Colborne v. Railway, 177 Mich. 139; Sanford v. Railway Co., 190 Mich. 390; Gillett v. Traction Co., 205 Mich. 410.
The judgment should be reversed and a new trial ordered.
Steere and Fellows, JJ., concurred with Brooke, J.